This appellant has filed a motion for rehearing which this court has carefully considered. Appellant again insists that this is a case of circumstantial evidence but this court confesses its inability to comprehend the basis for such contention. Three witnesses were present at the time appellant shot at deceased and a number of witnesses testified that shortly thereafter the body of deceased was found dead a short distance away as a result of a pistol shot. It is true that no one of said witnesses testified that they saw the bullet strike the deceased and only one of them testified that he thought deceased was struck, some of the others said they did not think he was. It was in the night-time, deceased was at the door and appellant fired at him with his pistol point blank and then, according to one of the witnesses walked to the door and as deceased moved away shot at him again and the body of deceased was found a little while thereafter a short distance away from the scene of the shooting. We are wholly unable to comprehend how any element of circumstantial evidence enters into the case. Appellant reviews the testimony of the witnesses with a view of convincing this court of the error of its former holding but as stated, we are unable to agree with the contention.
The other errors mentioned in the motion for rehearing have been carefully considered and we think the court correctly decided the case in the original opinion and the motion will be overruled.
Overruled. *Page 534